--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communicaions, Inc. 8-K [careview-8k_08312011.htm]
 
Exhibit 10.87
 

FOR IMMEDIATE RELEASE   SYMBOL:   CRVW   September 1, 2011   TRADED:   OTCBB

                                                                                                                                  
CAREVIEW COMMUNICATIONS, INC. ANNOUNCES
CLOSING OF $20 MILLION REVOLVING LINE OF CREDIT
 
FOR IMMEDIATE RELEASE – September 1, 2011 -- Lewisville, TX -- CareView
Communications, Inc. (“CareView” or the “Company”) (OTCBB: CRVW), an information
technology provider to the healthcare industry, announced today that it has
closed on a two-year, $20 million revolving line of credit with Comerica Bank
(“Comerica”) and Bridge Bank, National Association (“Bridge Bank”).
 
The revolving line of credit will provide the Company with capital to purchase
equipment and perform installations pursuant to newly signed contracts that the
Company may execute in the future with certain healthcare providers.  Amounts
drawn on the revolving line of credit will initially bear interest at a rate of
7.0% per annum.  In connection with the line of credit, the Company has issued
warrants to the lenders to purchase an aggregate of 1,428,572 shares of the
Company’s common stock that have an exercise price of $1.40 per share.
 
CareView’s President, Steven G. Johnson, stated: “We are very happy to have
reached agreement with Comerica and Bridge Bank regarding a revolving credit
facility.  This transaction will provide CareView with sufficient,
minimally-dilutive capital to execute on its near-term business objectives.  We
are extremely gratified that Comerica and Bridge Bank have chosen to align
themselves with us.”
 
Brian Demmert, Senior Vice President at Comerica, stated: “We are excited to
partner with CareView as we specialize in helping companies that are bringing
innovative solutions to the marketplace and our team has the knowledge and
expertise in life sciences to help move companies forward.”
 
“CareView has developed an incredibly valuable and distinct product for the
health care industry,” said Larry LaCroix, Senior Vice President of Bridge
Bank’s Bridge Capital Finance Group. “With their strong credit profile and
capable management team, we’re pleased to provide CareView with access to
working capital which will ultimately enable their continued growth, innovation
and success.
 
About CareView Communications, Inc.
CareView has created a proprietary high-speed data network system that can be
deployed throughout a healthcare facility using the existing cable television
infrastructure. This network supports CareView’s Room Control Platform and
complementary suite of software applications designed to streamline workflow and
improve value-added services offered to customers. Real-time bedside monitoring
and point-of-care video monitoring and recording improve efficiency while
limiting liability, and entertainment packages and education enhance quality of
stay. This technology may also act as an interface gateway for other software
systems and medical devices moving forward. CareView is dedicated to working
with all types of hospitals, nursing homes, adult living centers and selected
outpatient care facilities domestically and internationally. Corporate offices
are located at 405 State Highway 121 Bypass, Suite B-240, Lewisville, Texas,
75067. Questions may be directed to Steven Johnson, President and Chief
Operating Officer at (972) 943-6050. More information about the Company is
available on the Company’s website at www.care-view.com.
 
About Comerica Bank’s Technology and Life Sciences Division
 
Comerica Bank’s Technology and Life Sciences Division is one of the nation’s
leading technology banking practices, offering a wide range of financial
services tailored to corporate customers, entrepreneurs and professionals.
Veteran bankers provide credit and financial services and products to young,
growing, professionally backed technology and life sciences companies, as well
as their more mature counterparts. The
 
 
 

--------------------------------------------------------------------------------

 

Technology and Life Sciences Division serves all major U.S. technology centers
from offices coast-to-coast and its headquarters in Palo Alto, Calif. Comerica
Bank is a subsidiary of Comerica Incorporated (NYSE: CMA), a financial services
company that is among the 20 largest U.S. banking companies. For more
information, visit www.comerica.com.
 
About Bridge Bank, National Association
Bridge Bank, N.A. was founded in 2001 as a full-service professional business
bank headquartered in Silicon Valley to meet the unique and varied needs of
small and middle market businesses from across many industries, and at all
stages – from inception to IPO and beyond – with an emphasis on corporate
banking and emerging technology companies.  Bridge Bank’s team of
highly-qualified, experienced business bankers create customized solutions to
assist entrepreneurs, business owners, and managers to reach their goals.
 
This press release contains “forward-looking statements” within the meaning of
the Private Securities Litigation Reform Act of 1995, including statements that
the line of credit will provide the Company with sufficient capital to execute
near term business objectives and purchase equipment and perform installations
pursuant to newly signed contracts that the Company may execute in the future
with certain healthcare providers.  These “forward-looking statements” are based
on management’s current expectations of future events and are subject to a
number of risks and uncertainties that could cause actual results to differ
materially and adversely from those set forth in or implied by forward-looking
statements. All information in this press release is as of the date of the
release and the Company undertakes no duty to update this information unless
required by law.
 
# # #